Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yen et al. (US 2013/0292808).
As for claim 1, Yen et al. disclose in Figs. 3, 17 or 38C and the related text a semiconductor device comprising: 
a semiconductor die 112a; 
a molding compound 120 extending along sidewalls of the semiconductor die 112a; 
a through via 260/532/160 extending from a first (lower) side of the molding compound to a second (upper) side of the molding compound; 
a first redistribution structure 111 on the first side of the molding compound 120; and 
a second redistribution structure 331/150/155 or 130/150/155 on the second side of the molding compound 120, wherein the second redistribution structure  331/150/155 or 130/150/155 comprises an antenna structure 150/155 [0043], wherein semiconductor die 112a is electrically interposed between the antenna structure 150/155 and the through via 532/160.  

As for claim 2, Yen et al. disclose the semiconductor device of claim 1, wherein the antenna structure 150/155 extends only partially over the through via 260 (fig. 3). 

As for claim 3, Yen et al. disclose the semiconductor device of claim 1, wherein the antenna structure 150/155 extends completely over the through via 160 (figs. 17 or 38C).  

As for claim 4, Yen et al. disclose the semiconductor device of claim 1, wherein the antenna structure comprises a first metal line (left 150/155) and a second metal line (right 150/155), the first metal line (left 150/155) extending laterally away from the semiconductor die (left 120a) in a first (left) direction, the second metal line (right 150/155) extending laterally away from the semiconductor die in a second (right) direction opposite to the first direction. 

As for claim 5, Yen et al. disclose the semiconductor device of claim 1, wherein the first redistribution structure 111 comprises an external connector 114.  

As for claim 6, Yen et al. disclose the semiconductor device of claim 1, wherein the second redistribution structure is free of an external connector 114.  

As for claim 7, Yen et al. disclose the semiconductor device of claim 6, wherein the external connector comprises a solder connection 114 [0049].  

As for claim 15, Yen et al. disclose in Fig. 38C and the related text a semiconductor device comprising: 
a semiconductor die 112a; 
a molding compound 120 extending along sidewalls of the semiconductor die 112a; 
through vias 160 extending through the molding compound 120; 
a plurality of first dielectric layers 140/190 on a first side of the molding compound 120; 
a plurality of second dielectric layers 111 [0037] on a second side of the molding compound 120, the first side of the molding compound being opposite the second side of the molding compound 120 (fig. 38C); 
a plurality of first conductive paths 130 in the plurality of first dielectric layers 140/190, the plurality of first conductive paths 130 being electrically interposed between corresponding ones of the through vias 160 and the semiconductor die 112a (fig. 38C); an antenna 150 in the first plurality of dielectric layers 140/190; and 
one or more second conductive paths 155 in the plurality of first dielectric layers 140/190, the one or more second conductive paths 155 being electrically interposed between the antenna 150 and the semiconductor die 112a, the one or more second conductive paths 155 not being electrically interposed between the semiconductor die 112a and the through vias 160 (fig. 38C).  

As for claim 16, Yen et al. disclose the semiconductor device of claim 15, wherein the one or more second conductive paths 155 extend higher above the semiconductor die 112a than the plurality of first conductive paths 130.  

As for claim 17, Yen et al. disclose the semiconductor device of claim 15 further comprising backside interconnects 113 (fig. 38C) in the plurality of second dielectric layers 111, wherein the through vias 160 are electrically interposed between the semiconductor die 112a and the backside interconnects 113.  

As for claim 18, Yen et al. disclose the semiconductor device of claim 15, wherein the one or more second conductive paths 155 extend laterally over the molding compound 120 (fig. 38C).  

As for claim 19, Yen et al. disclose the semiconductor device of claim 15, wherein the antenna 150 extends at least partially over the semiconductor die 112a and at least a first through via 160 of the through vias 160 (fig. 38C). 

Allowable Subject Matter
	Claims 8-14 are allowed.
	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an examiner's statement of reasons for allowance: Yen et al. appears to be the closest prior art reference. However, this reference fails to teach “the antenna is only directly electrically connected to the semiconductor die” as recited in claim 8 and “the antenna extends completely over at least a second through via of the through vias”, as recited in claim 20.  Prior art of record fails to teach or suggest to incorporate these limitations into Yen et al. to arrive at the claimed device.  
	Claims 9-14 depend on allowable claim 8. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811